DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “wherein the data is classified into a plurality of classifications based on data type”. From this recitation, it is not clear what structural element is classifying the data.  It appears it could be the plurality of display devices based on where the limitation was positioned in the claim.  However, the limitation does not explicitly state that the plurality display devices performs the recited function.  
	Claims 2-16 are rejected due to their dependencies, either directly or indirectly, to base claim 1.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al., U.S. Patent Application Publication No. 2014/0184422 A1 (“Mensinger”), in view of Gold, U.S. Patent No. 9,386,401 B2 (“Gold”).
As to Claim 1, Mensinger teaches the following:	
A system (“remote monitoring system”) 100 for securely collecting, analyzing and reporting data related to glucose monitoring levels by a plurality of continuous glucose monitors (“The method may include receiving, at a remote monitor, a notification message representative of an event detected, by a server, from analyte sensor data obtained from a receiver monitoring an analyte state of a host”, see Abstract), the system comprising:
a plurality of continuous glucose monitor (CGM) devices (“one or more host monitoring systems”) 198 (“Implementations described herein can include a system for one or more caretakers (e.g., a parent, spouse or healthcare practitioner) to remotely monitor health characteristics of one or more hosts. The health characteristics can include an analyte concentration of a host, such as glucose, or a bodily function, such as heart rate, blood pressure, temperature and the like. In addition, other characteristics of a host can be monitored to facilitate care of a host, such as a location of the host, state of a host (e.g., exercising, sleeping, or working) and the like. The health characteristics and other characteristics can be gathered using a host monitoring system that incorporates a computing device, such as a smart phone, and one or more sensors, such a continuous glucose sensor,…”, see para. [0031], and “Exemplary implementations of health monitoring systems 198A-198N are described in more detail elsewhere in this disclosure, but in some implementations can include one or more sensors and computing devices operably coupled to the sensors to gather, process and transmit the health-related data.”, see para. [0038]);
a plurality of display devices (“receiver”, which includes “display 122”) 122 to receive data from the plurality of CGM devices 198 (“The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired or wireless links to one or more devices, such as a receiver 102. The receiver 102 may include a display 122 to enable the host 199 to present information from continuous analyte sensor 10, delivery pump 2, glucose meter 4, and/or other devices/sensors.”, see para. [0043]),…;
a cloud server architecture comprising a plurality of servers (“secure server”) 110 to receive the data from the plurality of display devices on an intermittent basis (“some example implementations, the gateway 104 may, as noted, include a radio frequency interface to allow the data to be automatically uploaded in a compressed format or uncompressed format from the receiver 102 to the secure server 110, which may be implemented as a so-called "cloud. "”, see para. [0117]; and “The secure server 110 may also provide a cloud-based diabetes data management framework that receives patient-related data from various devices, such as a medical device, a glucose meter, a continuous glucose monitor, a sensor system, a receiver, and/or other devices (e.g., a device providing food consumption, such as carbohydrates, consumed by a host or patient, medicament delivery data, time of day, temperature sensors, exercise/activity sensors, and the like) including any device disclosed herein.”, see para. [0122]),…;
a plurality of remote monitor display devices (“plurality of remote monitors”) 114 to receive data from at least one of the plurality of servers 110 (“Here, remote monitoring system 100 includes a plurality of host monitoring systems 198A-198N connected to a plurality of remote monitors 114A-114M via network 118.”, see para. [0038], and see fig. 1), …; and
an analysis and report engine (“processing at secure server 110”, see para. [0124]), wherein at least a portion of the data received by the plurality of servers is transmitted to the analysis and report engine (“In some example implementations, the secure server 110 may check received data for transmission-related errors, data formatting, device-related error codes, validity of the data, duplicate data points, and/or other aspects of the data. Moreover, if out-of-range data points or device errors are found, the secure server 110 may identify those data points by, for example, flagging those data points, subsequently correcting the identified data points programmatically or by a system administrator, and storing the corrected data points. Moreover, secure server 110 may be configured by a user, such as a clinician, doctor, and the like, to perform additional data processing steps, such as correcting time of day, correcting the date, and analyzing data by specific cohorts, groups, and relationships (e.g., demographics, such as age, city, state, gender, ethnicity, Type I diabetes, Type II diabetes, age of diabetes diagnosis, lab results, prescription drugs being used, self -reported conditions of the patient, diagnosed conditions of the patient, responses to questions posed to patient, and any other metadata representative of the host/patient). Once secure server 110 performs initial data processing (e.g., checks, cleaning, and analysis), the processed data and/or the raw data may be stored at a repository coupled to the secure server 110.”, see para. [0123]), and wherein said transmitted data are configured to be analyzed and reports are configured to be generated by the analysis and report engine (“The processing may also include one or more of the following: analysis, such as determining one or more descriptive measurements; detecting or predicting events (e.g., a hypoglycemic, a hyperglycemic, and/or any other feature detected in the sensor data); applying pattern detectors to the received sensor data; and generating reports based on received information, such as sensor data, and descriptive measurements of the information including sensor data.”, see para. [0125]).
Mensinger does not teach the following:
wherein the data is classified into a plurality of classifications based on data type;
wherein the data routed to a particular server of the plurality of servers is determined by the data type, and wherein the intermittent basis varies depending upon data type; and
wherein the data sent to each of the plurality of remote monitor display devices depends upon the data type and upon the display device that transmitted the data to the at least one of the plurality of servers and said data is sent to the plurality of remote monitor display devices immediately upon receipt by the at least one of the plurality of servers.
However, Gold teaches the following:
data classified into a plurality of classifications based on data type (“real time” and “bulk”), wherein the data routed to a particular server (“remote server”) of the plurality of servers is determined by the data type, and wherein the intermittent basis varies depending upon data type, wherein the data sent to each of the plurality of remote monitor display devices depends upon the data type and upon the display device that transmitted the data to the at least one of the plurality of servers and said data is sent to the plurality of remote monitor display devices immediately upon receipt by the at least one of the plurality of servers (“Embodiments of the present invention may communicate data to a remote server immediately or substantially immediately after receiving or processing such data (e.g., in real time) or following a lapse or delay of time. For example, embodiments of the present invention may wirelessly send identifier data or physiologic data from a device to a remote server in real time, or nearly real time, or may be transmitted at a later time. Terms such as "substantially immediately after," "without substantial delay after," and "substantially in real time," as used herein, include, for example, performing an action (e.g., transmitting or receiving signals) within 1 nanosecond, 10 nanoseconds, 100 nanoseconds, 1 microsecond, 10 microseconds, 100 microseconds, 1 millisecond, 10 milliseconds, 100 milliseconds, or 1 second after performing another action (e.g., sensing, generating data (such as physiologic data), transmitting signals, or receiving signals). In any case, embodiments of the present invention may store data in electronic memory. For example, embodiments of the present invention may detect a particular condition or event, such as availability of wireless network access to a device (e.g., where no network access was previously available, at least for some period of time), or acquisition of certain data, or accumulation of a certain amount of data (e.g., enabling bulk data transfer in order to improve efficiency of the transmission), or a certain physiologic parameter or an action or behavior or location of a user, and, in response to such detection, transmit data (e.g., identifier data and/or physiologic data). Embodiments of the present invention may store such data in memory, such as remote server memory or device memory, either temporarily or permanently.”, see col. 33, l. 44, to col. 34, l. 6).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mensinger’s server(s) to receive data based on whether the data is in “real time” or “bulk”, and “communicate data to a remote server immediately or substantially immediately after receiving or processing such data”, as taught by Gold, in order to “to improve efficiency of the transmission”, as suggested by Gold, see col. 33, l. 67).
As to Claim 2, Gold teaches the following:	
wherein the data types comprise real-time data and bulk data (see col. 33, l. 44, to col. 34, l. 6).
As to Claim 3, Gold teaches the following:	
wherein the plurality of servers 110 of the cloud server architecture comprise at least a real-time server (“a remote server in real time”) and a bulk data collector (“remote server memory”, which is “enabling bulk data transfer”) (see col. 33, l. 44, to col. 34, l. 6).
As to Claim 4, Gold teaches the following:	
wherein the real-time data is routed to the real-time server from the plurality of display devices 102 and the bulk data is routed to the bulk data collector from the plurality of display devices 102 (see col. 33, l. 44, to col. 34, l. 6).
As to Claim 5, Gold teaches the following:	
wherein the real-time data is routed to the real-time server from the plurality of display devices 102 at an intermittent basis that is more frequent that the intermittent basis that the bulk data is routed to the bulk data collector from the plurality of display devices 102 (see col. 33, l. 44, to col. 34, l. 6).
As to Claim 6, Gold teaches the following:	
wherein the real-time data is routed to the real-time server from the plurality of display devices 102 once every five minutes and the bulk data is routed to the bulk data collector from the plurality of display devices 102 once every hour (see col. 33, l. 44, to col. 34, l. 6).
As to Claim 7, Mensinger teaches the following:	
a locator service, wherein the plurality of display devices 102 connect to the cloud server architecture through the locator service (see para. [0154]).
As to Claim 8, Mensinger teaches the following:	
wherein at least one of the plurality of display devices 102 comprises a smartphone, tablet, desktop computer, laptop computer, or wearable display device (see para. [0078]).
As to Claim 9, Mensinger teaches the following:	
wherein at least one of the plurality of remote monitor display devices 114 comprises a smartphone, tablet, desktop computer, laptop computer, or wearable display device (see para. [0047]).
As to Claim 10, Mensinger teaches the following:	
wherein the plurality of display devices 102 comprises at least 150,000 devices (at least 150,000 devices is within the scope of the amount of “a plurality of host monitoring system 198A-198N” shown in fig. 1 and described in para. [0038]).
As to Claim 11, Mensinger teaches the following:	
wherein at least one of the plurality of remote monitor display devices 114 further comprises an application that can be executed by the at least one of the plurality of remote monitor display devices (see para. [0036]).
As to Claim 12, Mensinger teaches the following:	
wherein the application on the at least one of the plurality of remote monitor display devices 114 must be open and running in order to receive the data that is ready to be sent to the at least one of the plurality of remote monitor display devices 114, else the data that is ready to be sent to the at least one of the plurality of remote monitor display devices 114 is held by one of the plurality of servers 110 (see para. [0061]-[0062]).
As to Claim 13, Mensinger teaches the following:	
wherein at least one of the plurality of remote monitor display devices 114 that receive data from one of the plurality of servers 110 receives a notification that data is ready to be sent to the at least one of the plurality of remote monitor display devices 114 (see para. [0063]).
As to Claim 14, Mensinger teaches the following:	
wherein the notification comprises a text message (see para. [0048]).
As to Claim 15, Mensinger teaches the following:	
wherein the application that can be executed by the at least one of the plurality of remote display devices 114 wakes when the one of the plurality of servers 110 attempts to send the data to the at least one of the plurality of remote display devices 114 (see para. [0063]).
As to Claim 16, Mensinger teaches the following:	
wherein the application requests the data to be sent from the one of the plurality of servers 110 after the application wakes (see para. [0063]).
As to Claims 17-20, because the subject matter of claims 17-20 directed to a method for securely collecting, analyzing and reporting data related to glucose monitoring levels by a plurality of continuous glucose monitors is not distinct from the subject matter of claims 1-4 directed to a system for securely collecting, analyzing and reporting data related to glucose monitoring levels by a plurality of continuous glucose monitors, Mensinger in view of Gold teaches claims 17-20 for the same reasons as that provided for the rejection of claims 1-4 above.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        09/25/2018